DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbabin et al (U.S. Patent Application Publication No. 2010/0223008).
As to Claim 1, Dunbabin discloses excavator comprising: 5AAAaaa
A lower traveling body (Vehicle 100 is a dragline and draglines have a lower traveling body); 
An upper turning body (Vehicle 100 is a dragline and draglines have an upper turning body swingedly mounted over a lower traveling body) equipped with an attachment (150), the upper turning body being mounted on the lower traveling body; and 
A controller (200) installed in the upper turning body, 10the controller being configured to restrict movement of the lower traveling body based on information about terrain around the upper turning body (Paragraphs 0007, 0029 and 0057).  
15As to Claim 2,As to Claim 2, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to restrict the movement of the lower traveling body based on information about a change in the terrain around the upper turning body (At least paragraphs 0007, 0029, 0057 and 0058).  
As to Claim 3, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to restrict the movement of the lower traveling body based on information about a change in the terrain caused by excavation work (At least paragraphs 0007, 0029, 0057 and 0058).  
As to Claim 4, Dunbabin discloses the invention of Claim 3 (Refer to Claim 3 discussion). Dunbabin also discloses wherein the controller is configured to acquire the information about the change in the terrain caused by excavation work, based on an 30operation history of the attachment, the operation history including a detected value of an orientation detecting device (At least paragraphs 0005 and 0016).  
As to Claim 5, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to acquire information about a change in the terrain around the upper turning body, based on an output of a device configured to acquire a surface 5condition of an article or an output of a device configured to acquire a path of movement of the attachment (At least paragraphs 0007, 0029, 0057 and 0058).  
As to Claim 6, Dunbabin discloses the invention of Claim 5 (Refer to Claim 5 discussion). Dunbabin also discloses wherein the 10device configured to acquire the surface condition of the article or the device configured to acquire the path of movement of the attachment is attached to the attachment (At least paragraphs 0007, 0029, 0057 and 0058).  
As to Claim 8, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the 25controller is configured to restrict a moving direction of the lower traveling body (At least paragraphs 0007, 0029, 0043, 0057 and 0058) or moving speed of the lower traveling body.
AAs to Claim 9, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to set a range from a predetermined article to a predetermined distance, as a restricted range (At least paragraph 0043).  
As to Claim 10, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to acquire the information about terrain around the upper turning body from 5an imaging device external to the excavator (At least paragraphs 0005 and 0011).  
As to Claim 11, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured 10to recognize a distance to a predetermined article, to determine whether the predetermined article exists within a predetermined distance in a forward direction of the excavator, and to restrict forward movement of the excavator in 15response to determination that the predetermined article exists within the predetermined distance in the forward direction of the excavator (At least paragraphs 0007, 0029, 0057 and 0058).
20As to Claim 12, Dunbabin discloses the invention of Claim 11 (Refer to Claim 11 discussion). Dunbabin also discloses wherein the controller is configured to set a restricted range based on information acquired from an imaging device (At least paragraphs 0005, 0007, 0011, 0029, 0057 and 0058).  
25As to Claim 13, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to set a restricted range based on information about coordinates representing a current position of the excavator (At least paragraphs 0005, 0007, 0011, 0029, 0057 and 0058).  
As to Claim 14, Dunbabin discloses an excavator comprising: 
A lower traveling body body (Vehicle 100 is a dragline and draglines have a lower traveling body); 
An upper turning body (Vehicle 100 is a dragline and draglines have an upper turning body swingedly mounted over a lower traveling body) equipped with an attachment (150), -35- the upper turning body being mounted on the lower traveling body; and 
A controller (200) installed in the upper turning body, the controller being configured to restrict movement of the 5lower traveling body based on a restricted range, the restricted range being set based on information about coordinates representing a current position of the excavator (At least paragraphs 0005, 0007, 0011, 0029, 0039, 0057 and 0058).  
10 As to Claim 15, Dunbabin discloses the invention of Claim 14 (Refer to Claim 14 discussion). Dunbabin also discloses wherein the controller is configured to acquire information about a change in terrain around the upper turning body, based on an output of a device configured to acquire a surface condition of an article or an output of a device configured to acquire 15a path of movement of the attachment (At least paragraphs 0007, 0029, 0057 and 0058).  
As to Claim 16, Dunbabin discloses the invention of Claim 15 (Refer to Claim 15 discussion). Dunbabin also discloses wherein the controller is configured to acquire information about a 20change in terrain caused by excavation work, based on an operation history of the attachment, the operation history including a detected value of an orientation detecting device (At least paragraphs 0005 and 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbabin et al (U.S. Patent Application Publication No. 2010/0223008) in view of Tatsuno et al (U.S. Patent Application Publication No. 2007/0119163).
15As to Claim 7, Dunbabin discloses the invention of Claim 1 (Refer to Claim 1 discussion). Dunbabin also discloses wherein the controller is configured to restrict the movement of the lower traveling body (At least paragraphs 0005, 0007, 0011, 0029, 0039, 0057 and 0058). However, Dunbabin is silent about wherein the lower traveling body is driven by a variable displacement hydraulic motor; and wherein the controller is configured to restrict the movement of the lower traveling body by fixing a driving 20mode of the variable displacement hydraulic motor to a low-speed driving mode. Tatsuno discloses excavators driven by variable displacement hydraulic motors (Paragraph 0035). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the lower traveling body driven by a variable displacement hydraulic motor; and wherein the controller is configured to restrict the movement of the lower traveling body by fixing a driving 20mode of the variable displacement hydraulic motor to a low-speed driving mode. The motivation would have been to drive the excavator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678